ON MOTION
GAJARSA, Circuit Judge.

ORDER

Regina Bledsoe moves for reconsideration of the court’s order dismissing her petition for review for failure to pay the filing fee or file a Fed. Cir. R. 15(c) statement concerning discrimination. Bledsoe states that the Department of Justice consents.
Counsel for Bledsoe states that he inadvertently failed to submit the docketing fee and Fed. Cir. R. 15(c) form, but has now done so. Counsel states that the reason he is filing his motion more than four months after the issuance of the dismissal order is “due to an upper respiratory disease that affected my health all during the summer and early fall of 2002 and due to a recent surgery.” Based on these circumstances, the court, with some reluctance, grants the motion to reinstate.
Accordingly,
IT IS ORDERED THAT:
(1) Bledsoe’s motion for reconsideration is granted.
(2) The July 10, 2002 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) Bledsoe’s brief is due within 30 days of the date of filing of this order. No extensions.